Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 are indefinite because they depend on claim 17 which has been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 14-16, 20, 21, 22, 24 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janik et al (US 2011/0077660).
Regarding claim 1, Janik et al disclose a percutaneous neuromodulation system comprising a needle electrode sized and configured for percutaneous placement in proximity to neural tissue in a human subject. A cannula/needle is positioned percutaneously and an electrode array assembly is ejected. Upon ejection from the cannula /needle, the electrode array assembly unfolds to take its defined shape against the tissue against which it is positioned. See paragraphs [0023] and [0139]. The assemblies is implanted against the vagus nerve. See paragraph [0253].
A pulse generator is coupled to the needle electrode and the pulse generator functions as a complementary electrode. See paragraph [0007].
 The pulse generator comprises a power source 425 and a microprocessor436. See paragraph [0209] and Fig. 42.
The pulse generator provides to the needle electrode a plurality of charge-balanced pulses to stimulate the neural tissue. See paragraphs [0011] to [0015]. 
Regarding claim 3, the neural tissue comprises the vagus nerve, branches of the vagus nerve, and any corresponding afferent or efferent nerve fibers. See paragraph [0253].

Regarding claims 14-16, Janik et al disclose a method for percutaneous neuromodulation using the system of claim 1 comprising programming the pulse generator to output the plurality of charge-balanced pulses. The instructions from an external programmer connected to IDC 428 determine treatment duration through controlled power to the stimulation electrodes 36.
Delivery of the plurality of charge-balanced pulses stimulates the neural tissue comprising the vagus nerve, branches of the vagus nerve, and any corresponding afferent or efferent nerve fibers, during the treatment duration, and modulates at least one physiological parameter in the human subject where current flows through and activates specific nerves in the dorsal column to modulate undesired human pain signals. See paragraphs [0011] to [0015] and [0021]. 
Regarding claim 20, Janik et al disclose modulating at least one physiological parameter in the subject comprises modulation with reference to at least one of an untreated subject, the subject prior to treatment, and/or a non-stimulated subject.  The spatial resolution increase improves the ability of the assembly to pulse current through the nerve tissue resulting in an optimal therapeutic effect compared to a non-stimulated subject. See paragraph [0155].
Regarding claims 21 and 22, Janik et al disclose a method of treating or preventing a neurological disorder where current flow through the tissue influences the tissue to accomplish a desire therapeutic result. See paragraph [0003].

A pulse generator coupled to the needle electrode is instructed to provide to the needle electrode a plurality of charge-balanced pulses to stimulate the neural tissue; wherein stimulating the neural tissue treats or prevents the neurological disorder in the subject. See paragraphs [0011] to [0015]. 
Regarding claim 24, treating or preventing the neurological disorder comprises modulating at least one physiological parameter comprising pain signals in the subject. See paragraph [0021]. 
Regarding claim 28, the examiner is interpreting electrode 36 energy to comprise a therapeutic agent.  
Regarding claim 29, the examiner is interpreting process instructions to comprise a treatment regimen. See paragraph [0074].
Regarding claim 30, the examiner is interpreting the treatment regimen to comprise at least one stimulation treatment over the course of one day.  
Regarding claim 31, the examiner is interpreting the treatment regimen suitable for an acute injury or a chronic injury.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al (US 2011/0077660).
Janik et al do not specify the plurality of charged-balanced pulses are provided for a treatment duration from 1 minute to 1 hour.  
One of ordinary skill in the art would have found it obvious to provide a treatment duration from 1 minute to 1 hour to allow enough time for the current to focus or diffuse after repositioning of the electrodes. See paragraph [0241].
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al (US 2011/0077660) in view of Boggs, II et al (US 2011/0093032).
Janik et al meet all of the claimed limitations except for the system further comprising an ultrasound transducer, wherein the ultrasound transducer facilitates the percutaneous placement of the needle electrode in proximity to the neural tissue in the subject.  

One of ordinary skill in the art would have found it desirable to use an ultrasound transducer to guide the percutaneous placement of the needle electrode in Janik et al to avoid neural damage. Further, the ultrasound transducer guidance as disclosed in Boggs, II et al is in a related field of endeavor and one of ordinary skill in the art would appreciate the benefits of using ultrasound imaging for needle placement proximate to the neural tissue in the subject.
Allowable Subject Matter
Claims 5-11, 18, 19 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
35 U.S.C. § 102(a)(1) - Novelty 
Applicant’s arguments, see page 6, filed 2/4/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 12-16, 20, 21, 22, 24 and 28-31 under 35 U.S.C. § 102(a)(1) as being anticipated by Boggs, II et al. (U.S. 2011/0093032) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Janik et al (US 2011/0077660).
35 U.S.C. § 103 - Obviousness 
Boggs, II et al as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
2/23/2021